Citation Nr: 1120250	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-34 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for mild disc space loss at L3-L4, claimed as a low back condition.

Entitlement to service connection for partial meniscectomy medial meniscus, left knee, claimed as a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for mild disc space loss at L3-L4, claimed as a low back condition, and for a partial meniscectomy medial meniscus, left knee, claimed as a left knee condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

In statements presented throughout the record, the Veteran has maintained that his low back and left knee disorders began during his active duty service when he was assigned to Company A, 3rd Battalion, 32nd Armored Regiment in Berlin, Germany.  The Veteran stated that in either August 1976 or September 1976, he was injured when he fell off a tank while doing routine maintenance and injured his left knee and low back.  The Veteran stated he was treated for these injuries at a first aid station on post and was then sent to the Berlin Hospital for bed rest.  The Veteran stated he was then put on light duty for approximately four days and then returned to his unit.  The Veteran asserts that his left knee and low back continually hurt him for the remaining time he spent in the service and beyond.


The Veteran's DD 214 Form reflects that he served in the United States Army from April 1974 to April 1977 and his last duty assignment and major command was with Company A, 3rd Battalion, 32nd Armored Regiment in Europe.  His military occupational specialty (MOS) was that of an Armor Crewman.  The Veteran had two years and six months of foreign service and received the National Defense Service Medal.  It appears that no attempt has been made by the RO to obtain any medical records from Company A, 3rd Battalion, 32nd Armored Regiment in Europe during the months of August 1976 and September 1976.

As the Veteran alleged treatment for his low back and left knee injuries during his active duty service and indicated he was treated for such during August 1976 or September 1976, his DD 214 Form further indicating he was assigned to Company A, 3rd Battalion, 32nd Armored Regiment in Europe for two years and six months and his MOS was that of an Armor Crewman, the Board finds that additional development with respect to the Veteran's treatment in service is necessary.  In particular, a request to the National Personnel Records Center (NPRC) should be made for any information regarding treatment in service specifically for a low back and/or left knee injury while the Veteran was assigned to Company A, 3rd Battalion, 32nd Armored Regiment during the months of August 1976 and September 1976 in Europe.  Efforts must be made to obtain such records pursuant 38 C.F.R. § 3.159(c)(2).

The Veteran's service treatment records do not reveal that the Veteran suffered from or was treated for left knee or low back injuries.  Moreover, post-service treatment records from January 1983 to March 1996 likewise do not indicate that the Veteran was involved in an accident in 1976 and the Veteran did not report experiencing any low back or left knee pain.

A January 2004 private x-ray report revealed minimal spurs along the dorsal patellar surface in the anterior compartment of the Veteran's left knee.  Furthermore, a February 2004 private magnetic resonance imaging (MRI) report diagnosed the Veteran with a tear of the posterior horn medial meniscus with vertical high signal extending to the free margin and that the tear extended to the mid-third portion of the meniscus.  The Veteran underwent a partial meniscectomy of the left knee in April 2004 in order to repair the damage to the medial meniscus.

An August 2004 private radiology report revealed mild to moderate disc space loss at disc levels L3-L4 with discogenic scoliosis.  There was also facet hypertrophy, but no evidence of fracture or misalignment of the lumbar spine.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Though the Veteran was not diagnosed with low back or left knee disabilities while in service, "the fact that a condition was not diagnosed cannot, by itself, serve to rebut a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  Current private medical records show diagnoses of both left knee and low back disorders.  The Veteran is competent to attest that he suffered injuries to his low back and left knee during service that has continued to the present.  As such, his reports of a continuity of symptomatology since service can satisfy the requirement for evidence that the claimed disabilities may be related to service.  See McLendon, supra.  The threshold for finding a link between current disability and service connection for examination purposes is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the Veteran should be afforded a VA medical examination with a nexus opinion to determine whether his claimed left knee and low back disorders are related to his military service.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National Personnel Records Center (NPRC) and request a search for any and all information regarding treatment for a left knee and/or low back injury while the Veteran was assigned to Company A, 3rd Battalion, 32nd Armored Regiment during the months of August 1976 and September 1976 (as indicated by the Veteran), if available.  If the search efforts for these records have negative results, documentation from the NPRC, to that effect, should be placed in the Veteran's claims folder.

2. After the above has been completed, schedule the Veteran for a VA medical examination to determine the nature and etiology for mild disc space loss at levels L3-L4, alternately claimed as a low back condition.  With respect to this diagnosed disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any lower extremity disability is medically-related to the Veteran's active military service, to include the August 1976/September 1976 accident where the Veteran fell off a tank.  The entire claims file must be made available to the designated examiner, and the report of the examination should include a detailed rationale and discussion of the Veteran's documented medical history and assertions.


3. Also schedule the Veteran for a VA medical examination to determine the nature and etiology for partial meniscectomy medial meniscus, left knee, alternately claimed as a left knee condition.  With respect to this diagnosed disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any left knee disability is medically-related to the Veteran's active military service, to include the August 1976/September 1976 accident where the Veteran fell off a tank.  The entire claims file must be made available to the designated examiner, and the report of the examination should include a detailed rationale and discussion of the Veteran's documented medical history and assertions.

4. Once the above actions have been completed, readjudicate the above-reference claims.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


